IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-82,261-02


                              IN RE ROY DEAN SMITH, Relator


                     ON APPLICATION FOR A WRIT OF MANDAMUS
                     CAUSE NO. 8676 IN THE 82ND DISTRICT COURT
                               FROM FALLS COUNTY


       Per curiam.

                                            ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that he filed an application for a writ of habeas corpus in

Falls County and his application has not been properly forwarded to this Court.

       Respondent, the District Clerk of Falls County, shall forward Relator’s habeas application

to this Court, respond that Relator has not filed a habeas application in Falls County, or forward a

copy of an order designating issues together with correspondence documenting the date the State

received Relator’s habeas application. See TEX . CODE CRIM . PROC. art. 11.07, § 3(c) and (d); TEX .

R. APP . P. 73.4(b)(5). This motion for leave to file will be held. Respondent shall comply with this

order within thirty days from the date of this order.
                         2



Filed: August 24, 2022
Do not publish